As filed with the Securities and Exchange Commission on August 28, 2015 File Nos. 333-189667 811-22641 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 10 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 19 [X] Franklin Alternative Strategies Funds (Exact Name of Registrant as Specified in Charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code (650) 312-2000 Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective on (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [X] on September 8, 2015 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information of Franklin K2 Long Short Credit Fund, and does not otherwise delete, amend, or supersede any other information relating to any other series of the Registrant. PART A and PART B Post-Effective Amendment No. 7 to the Registrant’s Registration Statement on Form N-1A (“PEA 7”), relating only to the Franklin K2 Long Short Credit Fund series of the Registrant (the “Fund”), was filed on April 17, 2015 (Accession # 0001535538-15-000030) pursuant to Rule 485(a)(2). Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933 (“1933 Act”), Post-Effective Amendment No. 8 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, was filed on June 30, 2015 (Accession # 0001535538-15-000046) for the sole purpose of designating July 30, 2015 as the new effective date for PEA 7. Pursuant to Rule 485(b)(1)(iii) of the 933 Act, Post-Effective Amendment No. 9 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, was filed on July 28, 2015 (Accession # 0001535538-15-000049) for the sole purpose of designating August 29, 2015 as the new date effective date for PEA 7. Pursuant to Rule 485(b)(1)(iii) of the 1933 Act, this Post-Effective Amendment No. 10 to the Registrant’s Registration Statement on Form N-1A, relating only to the Fund, is being filed for the sole purpose of designating September 8, 2015 as the new date upon which PEA 7 shall become effective. Accordingly, the prospectus and Statement of Additional Information of the Fund, as filed in PEA 7, are incorporated herein by reference in their entirely into this filing. FRANKLIN ALTERNATIVE STRATEGIES FUNDS File Nos. 811-22641 & 333-189667 PART C Other Information Item 28. Exhibits. The following exhibits are incorporated by reference to the previously filed document indicated below, except as noted: (a) Agreement and Declaration of Trust (i) Certificate of Trust of Franklin Alternative Strategies Funds dated July 21, 2011 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (ii) Agreement and Declaration of Trust of Franklin Alternative Strategies Funds dated July 21, 2011 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (b) By-laws (i) By-Laws of Franklin Alternative Strategies Funds effective as of July 21, 2011 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (c) Instruments Defining Rights of Security Holders (i) Agreement and Declaration of Trust (a) Article III, Shares (b) Article V, Shareholders’ Voting Powers and Meetings (c) Article VI, Net Asset Value; Distributions; Redemptions; Transfers (d) Article VIII, Certain Transactions: Section 4 (e) Article X, Miscellaneous: Section 4 (ii) By-Laws (a) Article II, Meetings of Shareholders (b) Article VI, Records and Reports: Section 1, 2 and 3 (c) Article VII, General Matters: Section 3, 4, 6 and 7 (d) Article VIII, Amendment: Section 1 (iii) Part B, Statement of Additional Information – Item 22 (d) Investment Advisory Contracts (i) Investment Management Agreement between Registrant, on behalf of Franklin Pelagos Commodities Strategy Fund and Pelagos Capital Management, LLC dated September 27, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (ii) Investment Management Agreement between Registrant, on behalf of Franklin K2 Alternative Strategies Fund and K2/D&S Management Co., L.L.C. dated September 25, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (iii) Draft Form of Sub-advisory Agreement with respect to Franklin K2 Alternative Strategies Fund Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (iv) Investment Management Agreement between FPC Holdings Corporation and Pelagos Capital Management, LLC Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (v) Investment Management Agreement between K2 Holdings Investment Corporation and K2/D&S Management Co., L.L.C. Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (vi) Investment Management Agreement on behalf of Franklin K2 Long Short Credit Fund To be filed by Amendment (vii) Sub-advisory Agreement on behalf of Franklin K2 Long Short Credit Fund To be filed by Amendment (e) Underwriting Contracts (i) Distribution Agreement, between the Registrant on behalf of Franklin Pelagos Commodities Strategy Fund and Franklin K2 Alternative Strategies Fund and Franklin/Templeton Distributors, Inc. dated September 1, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (f) Bonus or Profit Sharing Contracts Not Applicable (g) Custodian Agreements (i) Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (ii) Amendment dated May 7, 1997 to Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (iii) Amendment dated February 27, 1998 to Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (iv) Amendment dated October 15, 2013 to Exhibit A of the Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (v) Amendment dated May 16, 2001 to the Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (vi) Amendment dated October 15, 2013 to Schedule 1 of the Amendment dated May 16, 2001 to the Master Custody Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (vii) Amended and Restated Foreign Custody Manager Agreement between Registrant and The Bank of New York Mellon made as of May 16, 2001 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (viii) Amendment dated January 5, 2012 to Schedule 1 of the Amended and Restated Foreign Custody Manager Agreement between Registrant and The Bank of New York Mellon made as of May 16, 2001 Filing: Amendment No. 1 Registration Statement on Form N-1A File No. 811-22641 Filing Date: February 23, 2012 (ix) Amendment dated September 1, 2011 to Schedule 2 of the Amended and Restated Foreign Custody Manager Agreement between Registrant and The Bank of New York Mellon made as of May 16, 2001 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (x) Terminal Link Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (xi) Amendment dated October 15, 2013 to Exhibit A of the Terminal Link Agreement between Registrant and The Bank of New York Mellon dated February 16, 1996 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (h) Other Material Contracts (i) Sub-Contract for Fund Administrative Services between Franklin Alternative Strategies Advisers, LLC, (formerly, Pelagos Capital Management, LLC) and Franklin Templeton Services, LLC dated September 27, 2013, amended as of July 1, 2014, on behalf of Franklin Pelagos Commodities Strategy Fund Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (ii) Form of Placement Agent Agreement between Registrant and Franklin Templeton Financial Services, Inc. Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (iii) Sub-Contract for Administrative Services between K2/D&S Management Co., L.L.C, on behalf of Franklin K2 Alternative Strategies Fund and Franklin Templeton Services, LLC dated December 16, 2013 Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (iv) Amended and Restated Sub-Contract for Fund Administrative and Accounting Services between Franklin Templeton Services, LLC and BNY Mellon Investment Servicing (US) Inc. with respect to Franklin K2 Alternative Strategies Fund dated December 16, 2013 Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (v) Amended and Restated Transfer Agent and Shareholder Service Agreement between the Registrant and Franklin Templeton Investor Services, LLC dated June 1, 2014 Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (i) Legal Opinion (i) Opinion and consent of counsel with respect to Franklin K2 Alternative Strategies Fund dated October 1, 2013 Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (ii) Opinion and consent of counsel with respect to Franklin Pelagos Commodities Strategy Fund dated October 17, 2013 Filing: Post-Effective Amendment No. 1 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 18, 2013 (j) Other Opinions Not Applicable (k) Omitted Financial Statements Not Applicable (l) Initial Capital Agreements Not Applicable (m) Rule 12b-1 Plan (i) Class A Distribution Plan, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Pelagos Commodities Strategy Fund, and Franklin/Templeton Distributors, Inc. dated September 1, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (ii) Class C Distribution Plan, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Pelagos Commodities Strategy Fund, and Franklin/Templeton Distributors, Inc. dated September 1, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (iii) Class R Distribution Plan, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin Pelagos Commodities Strategy Fund, and Franklin/Templeton Distributors, Inc. dated September 1, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (iv) Class A Distribution Plan, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin K2 Alternative Strategies Fund, and Franklin/Templeton Distributors, Inc. dated October 11, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (v) Class C Distribution Plan, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin K2 Alternative Strategies Fund, and Franklin/Templeton Distributors, Inc. dated October 11, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (vi) Class R Distribution Plan, pursuant to Rule 12b-1 between the Registrant, on behalf of Franklin K2 Alternative Strategies Fund, and Franklin/Templeton Distributors, Inc. dated October 11, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (n) Rule 18f-3 Plan (i) Multiple Class Plan with respect to Franklin K2 Alternative Strategies Fund dated September 27, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (ii) Multiple Class Plan with respect to Franklin Pelagos Commodities Strategy Fund dated September 1, 2013 Filing: Post-Effective Amendment No. 3 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 31, 2013 (p) Code of Ethics (i) Franklin Templeton Code of Ethics dated May 1, 2013 Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (ii) Basso Capital Management, L.P. Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (iii) Chatham Asset Management LLC Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (iv) Chilton Investment Company, LLC Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (v) Graham Capital Management, L.P. Code of Ethics Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (vi) Impala Asset Management LLC Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (vii) Jennison Associates LLC Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 16, 2013 (viii) K2/D&S Management Co., .L.L.C. Code of Ethic Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (ix) Lazard Asset Management LLC Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (x) Loomis Sayles & Company, L.P. Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (xi) Pelagos Code of Ethics dated July 2010 Filing: Registration Statement on Form N-1A File No. 811-22641 Filing Date: December 6, 2011 (xii) P. Schoenfeld Asset Management LP Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (xiii) Wellington Management Company, LLP Code of Ethics Filing: Post-Effective Amendment No. 5 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: September 26, 2014 (xiv) York Registered Holdings, L.P.Code of Ethics Filing: Amendment No. 9 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: October 2, 2013 (q) Power of Attorney (i) Power of Attorney dated April 8, 2015 Filing: Post-Effective Amendment No. 8 to the Registration Statement on Form N-1A File No. 811-22641 Filing Date: June 30, 2015 Item 29. Persons Controlled by or Under Common Control with the Fund Franklin Pelagos Commodities Strategy Fund, a series of the Registrant, wholly owns and controls FPC Holdings Corp. (the “FPC Cayman Subsidiary”); a company organized under the laws of the Cayman Islands. The FPC Cayman Subsidiary’s financial statements are and will be included on a consolidated basis in the Franklin Pelagos Commodities Strategy Fund’s annual and semi-annual reports to shareholders. Franklin K2 Alternative Strategies Fund, a series of the Registrant, wholly owns and controls K2 Holdings Investment Corp. (the “K2 Cayman Subsidiary”); a company organized under the laws of the Cayman Islands. The K2 Cayman Subsidiary’s financial statements are and will be included on a consolidated basis in the corresponding Franklin K2 Alternative Strategies Fund’s annual and semi-annual reports to shareholders. Item 30. Indemnification The Agreement and Declaration of Trust (the “Declaration”) provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to the Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person’s own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else. Except in these instances and to the fullest extent that limitations of liability of agents are permitted by the Delaware Statutory Trust Act (the “Delaware Act”), these Agents (as defined in the Declaration) shall not be responsible or liable for any act or omission of any other Agent of the Trust or any investment adviser or principal underwriter. Moreover, except and to the extent provided in these instances, none of these Agents, when acting in their respective capacity as such, shall be personally liable to any other person, other than such Trust or its shareholders, for any act, omission or obligation of the Trust or any trustee thereof. The Trust shall indemnify, out of its property, to the fullest extent permitted under applicable law, any of the persons who was or is a party, or is threatened to be made a party to any Proceeding (as defined in the Declaration) because the person is or was an Agent of such Trust. These persons shall be indemnified against any Expenses (as defined in the Declaration), judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the Proceeding if the person acted in good faith or, in the case of a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful. The termination of any Proceeding by judgment, order, settlement, conviction or plea of nolo contendere or its equivalent shall not in itself create a presumption that the person did not act in good faith or that the person had reasonable cause to believe that the person’s conduct was unlawful. There shall nonetheless be no indemnification for a person’s own Disqualifying Conduct. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to Trustees, officers and controlling persons of the Trust pursuant to the foregoing provisions, or otherwise, the Trust has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the Trust of expenses incurred or paid by a Trustee, officer or controlling person of the Trust in the successful defense of any action, suit or proceeding) is asserted by such Trustee, officer or controlling person in connection with securities being registered, the Trust may be required, unless in the opinion of its counsel the matter has been settled by controlling precedent, to submit to a court or appropriate jurisdiction the question whether such indemnification is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. Item 31. Business and Other Connections of the Investment Adviser (a) Franklin Alternative Strategy Advisers, LLP, (FASA) an indirect, wholly-owned subsidiary of Franklin Resources, Inc. serves as the investment manager to Franklin Pelagos Commodities Strategy Fund. For additional information please see Part B and Schedules A and D of Form ADV of FASA (SEC File 801-69056), incorporated herein by reference, which set forth the officers and directors of FASA and information as to any business, profession, vocation or employment of a substantial nature engaged in by those officers and directors during the past two years. (b) K2/D&S Management Co., L.L.C. (K2 Advisors) serves as investment manager to Franklin K2 Alternative Strategies Fund. For additional information please see Part B and Schedules A and D of Form ADV of K2 Advisors (SEC File 801-61852) incorporated herein by reference, which set forth the officers and directors of K2 Advisors and information as to any business, profession, vocation or employment of a substantial nature engaged in by those officers and directors during the past two years. For additional information about the sub-advisers of the Franklin K2 Alternative Strategies Fund, please see the Part B (the Franklin K2 Alternative Strategies Fund's statement of additional information) and Part 2A and Schedules A and D of Form ADV of each sub-adviser as listed below, each of which is incorporated herein by reference. Name of Sub-Advisor SEC Number Basso Capital Management, L.P. 801-64130 Chatham Asset Management LLC 801-73452 Chilton Investment Company, LLC 801-62678 Graham Capital Management, L.P. 801-73422 Impala Asset Management LLC 801-65642 Jennison Associates LLC 801-5608 K2/D&S Management Co., L.L.C. 801-61852 Lazard Asset Management LLC 801-61701 Loomis Sayles & Company, L.P. 801-170 P. Schoenfeld Asset Management LP 801-52211 Wellington Management Company, LLP 801-15908 York Registered Holdings, L.P. 801-77336 Item 32. Principal Underwriters (a) Franklin Templeton Distributors, Inc. (Distributors) also act as principal underwriter of shares of: Franklin California Tax-Free Income Fund Franklin California Tax-Free Trust Franklin Custodian Funds Franklin ETF Trust Franklin Federal Tax-Free Income Fund Franklin Fund Allocator Series Franklin Global Trust Franklin Gold and Precious Metals Fund Franklin High Income Trust Franklin Investors Securities Trust Franklin Managed Trust Franklin Money Fund Franklin Municipal Securities Trust Franklin Mutual Recovery Fund Franklin Mutual Series Funds Franklin New York Tax-Free Income Fund Franklin New York Tax-Free Trust Franklin Real Estate Securities Trust Franklin Strategic Mortgage Portfolio Franklin Strategic Series Franklin Tax-Free Trust Franklin Templeton Global Trust Franklin Templeton Money Fund Trust Franklin Templeton Variable Insurance Products Trust Franklin Value Investors Trust Institutional Fiduciary Trust Templeton China World Fund Templeton Developing Markets Trust Templeton Funds Templeton Global Investment Trust Templeton Global Opportunities Trust Templeton Global Smaller Companies Fund Templeton Growth Fund, Inc. Templeton Income Trust Templeton Institutional Funds (b) The information required with respect to each director and officer of Distributors is incorporated by reference to Part B of this Form N-1A and Schedule A of Form BD filed by Distributors with the Securities and Exchange Commission pursuant to the Securities Act of 1934 (SEC File No. 008-05889) (c) Not Applicable. Registrant's principal underwriter is an affiliated person of an affiliated person of the Registrant. Item 33. Location of Accounts and Records The accounts, books or other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 are kept by the Fund at One Franklin Parkway, San Mateo, CA 94403-1906 or its shareholder service agent, Franklin Templeton Investor Services, LLC, at 3344 Quality Drive, Rancho Cordova, CA 95670-7313. Item 34. Management Services There are no management-related service contracts not discussed in Part A or Part B. Item 35. Undertakings The Registrant hereby undertakes, on behalf of the Franklin K2 Alternative Strategies Fund, to cause the K2 Cayman Subsidiary to: (i) maintain a set of its books and records at an office located within the U.S., where the SEC and its staff will have access to the books and records consistent with the requirements of Section 31 of the 1940 Act and the rules thereunder; (ii) designate an agent in the United States for service of process in any suit, action or proceeding before the SEC or any appropriate court and consent to the jurisdiction of the United States courts and the SEC over it; and The Registrant hereby undertakes, on behalf of the Franklin Pelagos Commodities Strategy Fund, to cause the FPC Cayman Subsidiary to: (i) maintain a set of its books and records at an office located within the U.S., where the SEC and its staff will have access to the books and records consistent with the requirements of Section 31 of the 1940 Act and the rules thereunder; and (ii) designate an agent in the United States for service of process in any suit, action or proceeding before the SEC or any appropriate court and consent to the jurisdiction of the United States courts and the SEC over it. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all the requirements for effectiveness of the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized in the City of San Mateo and the State of California, on the 27th day of August, 2015. FRANKLIN ALTERNATIVE STRATEGIES FUNDS (Registrant) By: /s/STEVEN J. GRAY Steven J. Gray Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date WILLIAM YUN* President and Chief William Yun Executive Officer – Investment Management August 27, 2015 LAURA F. FERGERSON* Chief Executive Officer – Laura F. Fergerson Finance and Administration August 27, 2015 ROBERT G. KUBILIS* Chief Financial Officer and Robert G. Kubilis Chief Accounting Officer August 27, 2015 EDWARD I. ALTMAN* Edward I. Altman Trustee August 27, 2015 ANN TORRE BATES* Ann Torre Bates Trustee August 27, 2015 BURTON J. GREENWALD* Burton J. Greenwald Trustee August 27, 2015 GREGORY E. JOHNSON* Gregory E. Johnson Trustee August 27, 2015 JENNIFER M. JOHNSON* Jennifer M. Johnson Trustee August 27, 2015 KEITH E. MITCHELL* Keith E. Mitchell Trustee August 27, 2015 DAVID W. NIEMIEC* David W. Niemiec Trustee August 27, 2015 CHARLES RUBENS II* Charles Rubens II Trustee August 27, 2015 JAN HOPKINS TRACHTMAN* Jan Hopkins Trachtman Trustee August 27, 2015 ROBERT E. WADE* Robert E. Wade Trustee August 27, 2015 GREGORY H. WILLIAMS* Gregory H. Williams Trustee August 27, 2015 * By: /s/STEVEN J. GRAY Steven J. Gray Attorney-in-Fact (Pursuant to Power of Attorney previously filed) FRANKLIN ALTERNATIVE STRATEGIES FUNDS REGISTRATION STATEMENT EXHIBIT INDEX The following exhibits are attached None
